DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/2/2020 and 1/29/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 6, 10, 12, 13, 15 and 17 is withdrawn in view further consider of the reference(s) to Chirieleison (US 2008/0002262 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chirieleison (US 2008/0002262 A1).
In regard to claim 12, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “8, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising:  010235-01-5201-US5Response to Office Actionan eye tracking sensor configured to determine a position of a pupil of an eye of the wearer (page 4, section [0057], Figure 2, “28”); a light projector configured to project light for rendering images based at least on the augmented reality contents (page 4, section [0051], Figure 2, “8”); a beam steerer configured to change a direction of the light from the light projector based on the position of the pupil (page 4, section [0058], Figure 2, “24, 25”); and a combiner configured to combine the light from the light projector and light from an outside of the head-mounted display device for providing an overlap of the rendered image and a real image that corresponds to the light from the outside of the head-mounted display device (page 4, section [0051], Figures 1A & 2, “16” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the 
Regarding claim 10, Chirieleison discloses wherein: determining, with the eye tracking sensor, the position of the pupil of the eye of the wearer includes determining a location of an iris of the eye (page 4, section [0057], re: Perkinje images).  
Regarding claim 13, Chirieleison discloses wherein: the device is configured to determine the timing information based on a first time that corresponds to a time when the eye tracking light is provided from the light source toward the eye and a second time that corresponds to a time when the eye tracking light, reflected from the eye, is detected by the detector (page 4, section [0057] & page 5, sections [0066-0067], re: position determined by measured travel time of laser beams).  
In regard to claim 15, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “8, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising:  010235-01-5201-US6Response to Office Actionan eye tracking sensor configured to determine a 
Regarding claim 6, Chirieleison discloses wherein: determining the phase information represented by the eye tracking light from the light source and the eye tracking light reflected from the eye includes determining a phase difference between the eye tracking light from the light source and the eye tracking light reflected from the eye (page 4, section [0057], re: angular displacement).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirieleison.
In regard to claim 17, Chirieleison discloses a head-mounted display device (page 3, section [0047] – page 5, section [0060], Figures 1A & 2, “1”) for providing augmented reality contents to a wearer (page 4, section [0051], Figures 1A & 2, “8, 12” re: beam-splitter reflecting projection light and transmitting ambient light to simultaneously view the outside world and the projected images through the beam-splitter), the device comprising: an eye tracking sensor configured to determine a position of a pupil of an eye of the wearer (page 4, section [0057], Figure 2, “28”); a light projector configured to project light for rendering images based at least on the augmented reality contents (page 4, section [0051], Figure 2, “8”); a beam steerer configured to change a direction of the light from the light projector based on the 
It would have been an obvious matter of design choice for said eye tracking sensor to be a low-resolution image sensor or a single-pixel sensor, since applicant has not disclosed that a low resolution or a single-pixel sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a medium or high-resolution sensor.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 18-20: a head-mounted display device for providing augmented reality contents to a wearer as claimed, specifically wherein: the eye tracking sensor includes: a light source configured to provide an eye tracking light toward the eye; and a detector configured to receive the eye tracking light that has been reflected from the eye; and the device is configured to determine the position of the pupil of the eye of the wearer .  
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 14: a device as claimed, specifically wherein: the eye tracking sensor includes an avalanche photodiode configured to determine the second time.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 10, 12, 13, 15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 6, 2021